HAWLEY, District Judge (orally).
Did the right to use the surface ground at the mouth of the tunnel as a dump pass by the con*823veyance from the plaintiff to the defendant of the tunnel right as an incident or appurtenant to the land conveyed? Tin; deed was a bargain and sale deed. It granted, bargained, sold, and conveyed the premises described in the statement of facts, “together with all and singular the * * ” appurtenances thereto belonging.” The conveyance of the land through which the tunnel runs would he of but little, if any, value without the use of the surface ground at the mouth thereof as a dump. In fact, the tunnel could not be successfully run for the purposes for which it was located and constructed without such right or privilege. A deed in general terms passes everything which is a constituent part of the land granted. Was the right to dump the waste rock on the plaintilPs land an incident or appurtenant to the use and occupancy of the tunnel? The word “appurtenances,” in common parlance and legal acceptation, is used to signify something belonging to another thing as principal, and which passes as incident to the principal thing. 1 Bouv. Law Dict. “A right annexed to land is appurtenant where the connection has arisen either by grant or by prescription from long adverse enjoyment. In such a case the appurtenant thing passes with the thing to which it is annexed whenever a conveyance or transmission of the latter take® place.” 1 Rap. & L. Law Dict. An easement is defined to be “a liberty, privilege, or advantage which one man may have in the lands of another, without profit. It may arise by deed or prescription.” 1 Bouv. Law. Dict. In construing the deed in question, it is (be duty of the court to take into consideration the situation of the land, the circumstances attendant upon the location of the tunnel right, the object and purpose for which it was acquired, how used, the particular situation of the parties, their knowledge of the cítara cter of work to be done in the tunnel, the necessities which existed, if any, of having a right to store the waste rock and earth upon the adjacent land at the mouth of the tunnel, and the acts and conduct of all the parties in relation thereto, in order to arrive at the intent of the parties in conveying the land through which the tunnel runs. The plaintiff reserved the right to use the tunnel for the purpose of working the Metropolitan mine. In the working of the mines in question either by the plaintiff or the defendant, in extracting and removing the pay ore therefrom through the tunnel, there would naturally arise a necessity of making some disposition of the waste rock and earth that had to be removed-in the prosecution of the work. The result was that the surface ground at the mouth of the tunnel was used as a dump for that purpose. At the t hue the conveyance was executed, and for many years prior thereto, Herman J. T. Scheel (the father) was engaged in running the tunnel for the defendant, and under his direction the waste rock and earth were deposited at the mouth of the tunnel on land to which, at the time he held the legal title. The .same condition of affairs existed afterwards, continuously, either under the direction of the father or 'Herman B. J. Scheel, the son, until 1894. Prom the beginning of the first work in the tunnel up to the time this case was tried tin; ground in question was used as appurtenant to the tunnel, and its use was necessarily incident to the full enjoyment of the tunnel for (he purposes for which It was constructed and used. There are many things *824which pass by a conveyance of land as appiirtenant or incident thereto although not expressly named in the deed. If the description in the deed does not mention the things claimed as appurtenant, the same will be held to pass by the deed, if it clearly appears from all the transactions between the parties, and the circumstances and conditions of the property and of the use and enjoyment of the same, that the things not so mentioned are necessarily incident thereto.
In Bank v. Miller, 6 Fed. 545, 551, Judge Deady said:
“That a sale of any real property carries' with it any easement or privilege* which is necessary to its enjoyment, and at the time is in use thereon and therewith, as an appurtenance in fact, although not technically so at law; and this upon the presumption, more or less cogent, according .to the circumstances, that it was the intention of the parties to the agreement of sale that it should pass with the property to which it was then apparently subservient.”
In Insurance Co. v. Patterson, 103 Ind. 582, 586, 2 N. E. 188, 191, the court said:
“Where, during the unity of title, an apparently permanent and obvious servitude is imposed on one part of an estate in favor of another, which at the time of the severance is in use, and is reasonably necessary for the fair enjoyment of the other, then, upon a severance of such ownership, whether by voluntary alienation or by judicial proceedings, there arises by implication of law a grant or reservation of the right to continue such use. In such case the law implies that with the grant of the one an easement is also granted or reserved, as the case may he, in the other, subjecting it to the burden of all such visible uses and incidents as are reasonably necessary to the enjoyment of the dominant heritage, in substantially the same condition in which it appeared and was used when the grant was made.”
In U. S. v. Appleton, 1 Sumn. 492, Fed. Cas. No. 14,463, the court held .that, where a house or store is conveyed by the owner thereof, everything passes which belongs to, and is in use for, the house or store, as an incident or appurtenance. Mr. Justice Story, in his opinion, said that this rule “is implied from the nature of the grant, unless it contains some restriction, that the grantee shall possess the house in the manner, and with the same beneficial rights, as were then in use and belonged to it. The question does not turn upon any point as to the extinguishment of any pre-existing rights by unity of possession, but it is strictly a question what passes by the grant.”
In Voorhees v. Burchard, 55 N. Y. 98, 102, the land conveyed was .designated as “being the mill property of the said Ransom Rathbone in the village of Rathboneville,” then giving metes and bounds, embracing 7.9 acres of land, with appurtenances. It was shown by the evidence that in front of the mills was an open space, extending to the highway, containing 62 rods of land, which was the locus in quo in the action of trespass brought by the plaintiff, and was not included within the boundaries of the deed, but had been used as a mill yard for the deposit of logs and lumber sawed at the mill for 25 years by Ransom Rathbone prior to his conveyance. The trespass complained of was the deposit of saw logs on the open space in front of the mills. It was shown that ,the entire use of this mill yard was necessary to the beneficial enjoyment of the mills. The court held that, upon the facts; an-easement in the locus in quo for a way and for a mill yard was carried with the principal thing conveyed, and, among other things, said:
*825“But the controlling thing is this: How much and what was necessary for the mill? the actual use by the successive owners being evidence of this. .5 * * it iB the necessity of the mill tor its full and free enjoyment which controls in indicating what and liow much shall pass as an incident appurtenant to that in terms conveyed.”
A tunnel right through a specific piece of ground is a right to outer upon and occupy the ground for the purpose of prosecuting work in the tunnel, and to extract therefrom waste rock or earth necessary to complete the running of the tunnel, and making such use thereof, after completion, as may be necessary to work the mining ground or lode owned by the party running the tunnel. By implication the grant of such a right carries with it every incident and appurtenant thereto, including the right to dump the waste rock at the mouth of the tunnel on the land owned by the grantors at the time of the conveyance of the tunnel right, such right or easement being necessary for the full and free enjoyment of the tunnel right.
The views herein expressed, and conclusions reached, are sustained by ihe following additional authorities: Sparks v. Hess, 15 Cal. 187, 196; Cave v. Crafts, 53 Cal. 135, 138; Farmer v. Water Co., 56 Cal. 11, 33; Smith v. Cooley, 65 Cal. 46, 48, 2 Pac. 880; Jackson v. Trullinger, 9 Or. 393, 398; Scott v. Michael, 129 Ind. 250, 254, 28 N. E. 546; Coolidge v. Hager, 43 Vt. 9, 14; New-Ipswich W. L. Factory v. Batchelder, 3 N. H. 190; Lampman v. Milks, 21 N. Y. 505; Ward v. Warren, 82 N. Y. 265, 268; Holloway v. Southmayd, 139 N. Y. 390, 402, 34 N. E. 1047, 1052; Witte v. Quinn, 38 Mo. App. 682, 692; Bowling v. Burton, 101 N. C. 176, 180, 7 S. E. 701; Gurney v. Ford, 2 Allen, 576; Ammidown v. Ball, 8 Allen, 293. It is therefore unnecessary to consider any of the questions upon ihe other points raised by the pleadings, and especially upon the point, as to whether or not an estoppel was properly pleaded or proved. The evidence which was objected to, as to its insufficiency to establish an estoppel, was properly admitted in evidence as tending to show the situation of the land, and the conduct of the parties, and as bearing upon the question of their intentions at the time the conveyance of the tunnel right was executed; and it matters not whether it was sufficient for the purpose of establishing an estoppel, as the points discussed are absolutely conclusive as to the rights of the parties. The plaintiff lias the legal title to the laud covered by the dump at the mouth of the tunnel, which is the locus in quo in controversy; but he holds such title subject to an easement and right of way of the defendant to use said land, and so much thereof, and no more, as may be necessary for a dump, with the right to deposit any and all waste rock and earth conveyed through the tunnel owned by the defendant. A decree will be entered in accordance with the views expressed in this opinion.